In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-384 CV

____________________


CEDRIC BAZILE, INDIVIDUALLY AND AS 

REPRESENTATIVE OF OTHERS SIMILARLY SITUATED, Appellant


V.


MEMORIAL HERMANN HEALTHCARE SYSTEM AND 

BAPTIST HOSPITALS OF SOUTHEAST TEXAS, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-167440




MEMORANDUM OPINION 
	On January 5, 2006, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1.  There
being no satisfactory explanation for the failure to file the record, the appeal is dismissed for
want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against appellant.
	APPEAL DISMISSED.

								___________________________
 								       DAVID GAULTNEY
									       Justice


Opinion Delivered February 16, 2006
Before McKeithen, C.J., Gaultney, and Horton, JJ.